AMENDMENT NO. 1 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT is made as of November 18, 2016, by and
between FIRST BUSEY CORPORATION, a Nevada corporation (the "Company"), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association (the "Lender").


In consideration of the mutual covenants, conditions and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:


ARTICLE I
DEFINITIONS


When used herein, the following terms shall have the following meanings
specified:


1.1 "Amendment" shall mean this Amendment No. 1 to Credit Agreement.


1.2 "Credit Agreement" shall mean the Credit Agreement dated as of November 20,
2015, by and between the Company and the Lender, as amended.


1.3  Other Capitalized Terms. All capitalized terms used in this Amendment and
not specifically defined herein shall have the definitions assigned to such
terms in the Credit Agreement.
 
ARTICLE II
AMENDMENTS


2.1 Amendments.  The Credit Agreement is hereby amended as follows:


(a) Section 1.1 – Termination Date.  The definition of "Termination Date"
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


"Termination Date" shall mean November 19, 2017, and, with respect to the
portion of a Revolving Loan that is converted into a term loan pursuant to
Section 2.1(h) hereof, the maturity date for such converted portion determined
pursuant to Section 2.1(h) hereof, or, in any case, such earlier date on which
the Obligations shall terminate as provided in this Agreement.


 2.2 Miscellaneous Amendments.  The Credit Agreement, the Related Documents and
all other agreements and instruments executed and delivered heretofore or
hereafter pursuant to the Credit Agreement are amended hereby so that any
reference therein to the Credit Agreement shall be deemed to be a reference to
such agreements and instruments as amended by or pursuant to this Amendment.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to the Lender that:


3.1 Credit Agreement.  All of the representations and warranties made by the
Company in the Credit Agreement are true and correct on the date of this
Amendment.  No Default or Event of Default under the Credit Agreement has
occurred and is continuing as of the effective date of this Amendment.


3.2 Authorization; Enforceability.  The making, execution and delivery of this
Amendment and performance of and compliance with the terms of the Credit
Agreement has been duly authorized by all necessary corporate action by the
Company.  This Amendment is the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.


3.3 Absence of Conflicting Obligations.  The making, execution and delivery of
this Amendment and performance of and compliance with the terms of the Credit
Agreement, as amended, do not violate any presently existing provision of law,
the certificate of incorporation or charter of the Company, the bylaws of the
Company or any agreement to which the Company is a party or by which it or any
of its assets is bound.
 
 

--------------------------------------------------------------------------------

ARTICLE IV
MISCELLANEOUS


4.1 Continuance of Credit Agreement.  Except as specifically amended by this
Amendment, the Credit Agreement shall remain in full force and effect.


4.2 Survival.  All agreements, representations and warranties made in this
Amendment or in any documents delivered pursuant to this Amendment shall survive
the execution of this Amendment and the delivery of any such document.


4.3 Governing Law.  This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Illinois applicable to
agreements made and wholly performed within such state.


4.4 Counterparts; Headings.  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  Article and section
headings in this Amendment are inserted for convenience of reference only and
shall not constitute a part hereof.


4.5 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.


4.6 Conditions.  The effectiveness of this Amendment is subject to the Lender
having received on or before the date hereof an executed counterpart of this
Amendment and such additional supporting documents and materials as the Lender
may reasonably request.


4.7 Course of Dealing.  The Company acknowledges that neither previous waivers,
extensions, and amendments granted to the Company by the Lender, nor the
amendments or limited consent granted herein, create any course of dealing or
expectation with respect to any further waivers, extensions or amendments, and
the Company further acknowledges that the Lender has no obligation whatsoever to
grant any additional waivers, extensions, amendments or forbearance.


4.8 No Defenses.  The Company acknowledges it has no defenses, rights of setoff,
or rights of recoupment to the enforceability or payment of any of its
obligations under the Credit Agreement as amended hereby.


[Signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.


FIRST BUSEY CORPORATION




By:       /s/ Robin N. Elliott
 Name:   Robin N. Elliott
 Title:    Chief Operating Officer and Chief Financial Officer
 


U.S. BANK NATIONAL ASSOCIATION




By: /s/ Peter Caligiuri
 Name:  Peter Caligiuri 
Title:   Vice President



